IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SYLVESTER SHULER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0313

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 19, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Sylvester Shuler, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is dismissed as untimely filed. See Fla. R. App.

P. 9.141(c)(5)(A).

WOLF, ROWE, and BILBREY, JJ., CONCUR.